 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    WAYNE A PORRETTI,                                  Case No. 2:17-cv-01745-RFB-CWH
 7                           Plaintiff,                    ORDER
 8          v.
 9    DZURENDA, et al.,
10                           Defendants.
11

12          The court is in receipt of the attached summons and USM-285 form submitted by plaintiff.
13   The court instructed plaintiff to submit a completed summons and USM-285 form for defendant
14   Aranas, so that the U.S. Marshal could effect service. (Order (ECF No. 159).) Having reviewed
15   the submitted forms, page 3 of the USM-285 form is incomplete. Plaintiff’s counsel is instructed
16   to assist plaintiff in completing and submitting the forms.
17          IT IS SO ORDERED.
18          DATED: June 27, 2019
19
                                                          C.W. HOFFMAN, JR.
20                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
